Title: To Thomas Jefferson from Madame Plumard de Bellanger, 14 September 1792
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas


Paris, 14 Sep. 1792. She should cease importuning him with her letters in French, but his rare kindness towards Derieux compels her very humble thanks. If Derieux, who has used TJ’s credit, could not pay, she would certainly do so, but she believes he is not so badly off that he cannot honor his business engagements. She reproaches TJ affectionately for his wish to forget French. [P.S.] She is sure he can master the reading of this letter.
